Concurring Opinion by
Judge Crumlish, Jr.:
I must concur in the majority’s conclusion that the appellees herein were not afforded a hearing that comported with the requirements of the Public School Code. However, I am obliged to observe, albeit gratuitously, that the strident reactions by the appellees and their advisors to the proposed layoffs and demotions, as well as their demands for a speedy resolution of their objections thereto, compelled the extraordinary manner in which the “hearing” was conducted. This stridenee, which was also aired during oral argument before this Court, contravenes the clearly expressed intent of the legislature to promote and establish harmonious labor relationships and, ultimately, inures to the detriment of the school children.